DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saine (US PG PUB 2018/0065142).
Regarding claims 1, 2, 3, and 5, Saine teaches a pump assembly (item 20, figure 1) configured to connect to a manifold (item 12, figure 1)  of an applicator (item 450, figure 17, paragraph [0007]) for dispensing hotmelt adhesive, the pump assembly comprising: 
an inlet (item 52, figure 7) for receiving a hotmelt adhesive and an outlet (item 54, figure 7) in fluid communication with the manifold; 
a pump (item 40, figure 7) ; 
a drive motor unit (item 60, figure 7) operable for pumping the hotmelt adhesive from the inlet to the outlet, the drive motor unit including an output drive shaft (item 66, figure 9) connected to the pump and a drive motor (item 62, figure 9) configured to rotate the output drive shaft about a drive axis (item A, figure 9); and 
a thermal isolation region (item 70, figures 7-9) between the pump and the drive motor, the thermal isolation region including: 
an isolation plate (item 72, figures 7-9) formed from a thermally insulating material (paragraph [0041]); and 
a thermal isolation structure (via spacers 76 and gap 74, figure 9) having a first end and a second end offset from one another along the drive axis, the thermal isolation structure defining a hollow interior between the first and second ends that is configured to permit airflow between the first and second ends.
	Saine teaches that the plate, the spacers, the gap, and the hollow interior formed by these structures forms an air opening leading to the hollow interior and the such structures inherently have a plurality of side walls that extend between the first end and the second end of the isolation region (see figures 7-9).
Saine is silent to the thermal isolation structure being a frame that defines a hollow interior between the first and the second ends. However, Saine does teach a thermally isolating structure using spacers and gaps.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the thermal isolation region of Saine to have an additional thermal isolation frame that is hollow and allows airflow from its first end to its second end along with the thermal isolation plate to further improve the thermal isolation capacity. Saine already teaches creating a structure with bolts and hollow gaps. Modifying or replacing this structure with a hollow frame would accomplish the same goal without destroying or changing basic function of the invention. 
The resultant structure of the thermal isolation frame is of a shape of a plate, comprises multiple side walls, hollow interior, and wherein the first end of the frame is coupled to the pump and the second end of the frame is coupled to the isolation plate (figures 7-9).
Regarding claim 6, Saine, as modified in claim 1, teaches the frame but does not explicitly teach that it has a cross-sectional dimension of from 0.040 to about 0.10 inches and the frame is configured to withstand torques of about 4 N-m and greater imparted by the drive motor unit.
However, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Saine such that the thermal isolation frame comprises an appropriate thickness and ability to withstand any torques imparted by the drive motor unit as necessary. Determining thickness and torque performance depends on the type of material, the dimensions, and manufacturing processes of the frame and therefore doing so can be achieved by routine experimentation and would be within the range of one of ordinary skill in the art. 
Regarding claim 9, Saine teaches that the pump is disposed within a pump housing (item 42, figure 9) and the drive axis (item A, figure 9) extends through the drive motor and the pump housing such that the drive motor and the pump housing are aligned with one another along the drive axis (figure 9).
Regarding claim 10, Saine teaches an applicator (figure 17) for dispensing hotmelt adhesive, comprising: a manifold (item 12, figure 1); a dispensing module (item 450, figure 17) coupled to the manifold; and the pump assembly (item 20, figure 1) of claim 1, wherein the pump assembly is configured to removably couple to the manifold (paragraph [0030]).

Claims 7, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saine (US PG PUB 2018/0065142) in view of Guo et al. (“Guo” hereinafter) (CN 108869276) (see attached machine translation).
	Regarding claims 7, 8, and 11, Saine teaches the invention as discussed in detail above including a pump assembly with an inlet and an outlet, a pump, a drive motor unit with a motor and a shaft, a thermal isolation region with a thermal isolation body. However, Saine does not teach a cooling sleeve as recited in the claims.
	Guo teaches a pump assembly comprising a pump, a coupling frame (item 8, figure 1), a motor (item 9, figure 1), and a cooling jacket (item 11, figure 1) disposed between the coupling frame and the motor. The output shaft (item 10, figure 1) of the motor passes through the inside of the cooling jacket which is provided with a cooling chamber (item 12, figure 1), wherein a cooling process of the output shaft of the motor is performed and the transmission of the high-temperature heat medium to the motor is minimized. Such cooling mechanism extends the life of the motor (paragraph [0024]). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have provided a cooling sleeve in the invention of Saine as taught by Guo such that it partially surrounds the drive motor unit between the drive motor unit and the thermal isolation frame to insulate the drive motor unit components by minimizing the heat. Such modification extends the life of the motor and other components of the drive motor unit. Furthermore, providing cooling sleeves are common in the art to insulate components and reduce the heat transfer. 
	Guo is silent to the distance between the first and second of cooling jacket. However, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have made the cooling jacket of any suitable dimension in the invention of Saine as taught by Guo such that it is sufficiently large enough to cover the required components for cooling operation. Also, a change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP § 2144.04 (IV)).
	Regarding claim 12, Saine as modified by Guo teaches that the cooling sleeve (item 11, figure 1, Guo) surrounds a proximal end portion of the drive motor unit so as to define an air flow passage between the proximal end portion of the drive motor unit and a circumferential inner surface of the cooling sleeve (cooling jacket 11 surrounds drive motor shaft to define an air flow between the two ends of the drive motor unit, figure 1, Guo).
	Regarding claim 13, Saine as modified by Guo teaches that the cooling sleeve defines: an air inlet (cooling liquid inlet, paragraph [0024]) in fluid communication with the air flow passage; at least one air outlet (cooling liquid outlet, paragraph [0024]) at the distal end of the cooling sleeve and in fluid communication with the air flow passage.
Regarding claim 14, Saine teaches an applicator (figure 17) for dispensing hotmelt adhesive, comprising: a manifold (item 12, figure 1); a dispensing module (item 450, figure 17) coupled to the manifold; and the pump assembly (item 20, figure 1) of claim 1, wherein the pump assembly is configured to removably couple to the manifold (paragraph [0030]).

Allowable Subject Matter
6.	Claims 15 and 18-22 are allowed over the prior arts.

Response to Arguments
7.	Applicant's arguments filed 06/27/2022 regarding the rejection(s) of claim(s) 1-3, 5, 6, 9, and 10 under Saine have been fully considered but they are not persuasive.
8.	Applicant argued, in light of amended independent claim 1, that Saine cannot render the claim obvious because it does not explicitly teach a thermal isolated frame as recited in the claim. Applicant asserted that there is no suitable motivation to modify the prior arts to arrive at the claimed invention and therefore, the rejection is improper.
9.	Examiner respectfully disagrees and would like to point out that first that Saine teaches a pump assembly 20, a manifold 12, an applicator 450, comprising an inlet 52, a pump 40, a drive motor unit 60, a drive shaft 66, a thermal isolation region 70 comprising thermal isolation components including an isolation plate 72 as recited in the claim. Saine does not teach a thermal isolation frame but does indeed teach a hollow structure formed by the spacers 76 and the gap 74. As discussed in the rejection, the combination of these components are sufficient to form a thermal isolation frame that accomplishes the same goal as contemplated by the invention. Furthermore, the claim only recites that the isolation frame comprises a first end, a second end, a plurality of sidewalls forming a hollow interior. The figures of Saine clearly show a hollow interior surrounded by a plurality of sidewalls and thus even without the modifying the structure, Saine already teach a frame-like isolation structure made of isolating materials. 
10.	Moreover, contrary to applicant’s arguments, there is sufficient motivation and reasoning to modify the structure of Saine. Applicant pointed to KSR v. Teleflex and asserted that the examiner has not provided an explicit rationale. Examiner would like to point out that there are several rationales for obviousness under KSR, some of which are recited below (see MPEP § 2143): 
Examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
11.	The outgoing rejection cited “Saine already teaches creating a structure with bolts and hollow gaps. Modifying or replacing this structure with a hollow frame would accomplish the same goal without destroying or changing basic function of the invention.” As is clear from the seven rationales cited above, the above rationale fits at least one if not more categories for supporting an obviousness rejection under KSR. For example, rationales (B), (E), and (G) at least support the obviousness rejection for claim 1.
12.	Therefore, for these reasons, claim 1 is rendered obvious under Saine as discussed in detail above. Dependent claims 2-3, 5, 6, 9, and 10 are also rejected under the same grounds.
13.	Applicant's arguments filed 06/27/2022 regarding the rejection(s) of claim(s) 7, 8, and 11-14 under Saine in view of Guo have been fully considered but they are not persuasive.
14.	Applicant argued that the combination of prior arts do not render claims 7, 8, and 11-14 obvious because the cooling sleeve taught by Guo does not surround any portion of the pump or the proximal end of the drive motor.
15.	Examiner disagrees and would like to point out that Guo teaches use of a cooling jacket along with a cooling process to minimize the transmission of high-temperature heat between pump components (see paragraph [0024]). Doing so improves the life of the motor. Guo is relied upon to teach that cooling jackets or sleeves are common and known in the art and can be used to minimize heat transfer and extend life of the machine components.
16.	Guo’s reasoning and motivation is relied upon to teach that a cooling jacket can be employed in the invention of Saine such that the cooling jacket surrounds a drive shaft, a portion of the drive motor and/or the pump as needed. Guo does not to teach the exact manner in which the cooling jacket is deployed and to what extent the cooling jacket surrounds the pump and motor components. Guo’s teachings are sufficient to support an obviousness rationale as pointed out in KSR as discussed above. 
17.	Therefore, when the teachings of Guo are applied to Saine, it would be obvious to one of ordinary skill in the art that the cooling jacket would surround a drive shaft, a portion of the drive motor, and a portion of the pump to reduce heat-transfer and extend life of the assembly components. Thus, claims 7, 8, and 11-14 also remain rejected under Saine in view of Guo.

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754